Title: From Abigail Smith Adams to Mercy Otis Warren, 5 May 1814
From: Adams, Abigail Smith
To: Warren, Mercy Otis



Dear Madam
Quincy May the 5th 1814

I most sincerely sympathize with you, and the bereved distrest Family at Washington. in the dispensation of heaven which has broken assunder the last paternal ligament; and left you the only Surviveing pillar, of the once numerous Edifice.
To us, who in the course of nature expect, and hope to joint the Spirits of the just; are consolations, which to the bereved widow; and Children, are more distant & remote; for they may survive, to feel all the anguish, of a long seperation; and to lament the loss, of a tender, affectionate, attentive, Husband, and doating Father.
He died at his post, probably a sacrifice to over exertion, and too great, a weight, and press of Buisness; for his years. he died, with the Love, respect, and esteem of his Country, having for 25 years, exhibited a strikeing example of attention and punctuality worthy imitation. If we live to old Age, “String, after String is severed from the heart,” untill, as on expresses it, we have scarcely any thing left to resign, but Breath.
To a mind Elevated & endowed like your own, full of confidence and hope, you can look through nature up to Natures God and trust the Ruler of the Skies, Sure that all events, are permitted and contrould, by infinite Wisdom, justice, and Benevolence.
The circumstance of loosing a Friend distant from home, must add to the pain of my dear Relative, and her return to her own habitation, be solitary indeed. Mr. Otis was a most pleasant companion, both at home and abroad.
When at Philadelphia, I lived in constant habits of intimacy, and Friendly intercourse with the Family and was witness to the cheerfulness and urbanity of his  manners—which in public Life secured him against the shafts of malice. he was always moderate, and never imposed his own opinions upon those who dissented from him upon political Question’s. he was firm in his own, and decided, but left others the same Liberty, accordingly for 25 years that he acted as Secretary to the Senate of the United States, amidst all the conflicts of party, he retaind the Love and Esteem of that Body.
 I need not say to you, who so well know his Character, that he adorned the doctrine which he professed as a christian Liberal, candid, and Charitable.
His uniform habits of temperance and sobriety and uninterrupted Health, gave him a vigor which promised a much longer duration, and made him dear to his Family and Friends, few of the infirmities of Age were discoverable in him—his loss will be most heavily felt, by his partner, and his dear daughters.
I know my dear Madam, you will offer to them, all the Sympathy, and consolation which your own experience can suggest, and which supported you through a similar trying Scene.
That you may still enjoy the consolations and Support of the most High, and finally be received to the Mansions of the blest, is ardently hoped for.
By your affectionate / Friend
Abigail Adams